Appeal by defendant from a judgment of the Supreme Court, Queens County, rendered May 11, 1967, convicting him of the crime of robbery in the first degree, upon a jury verdict, and imposing sentence. By order of this court dated November 17, 1975 (People v Monroe, 50 AD2d 601) the appeal was held in abeyance pending the furnishing by the District Attorney to this court and to defendant’s attorneys of certain Grand Jury minutes and the filing of a supplemental brief by defendant’s attorneys limited to the issue of whether the withholding of those Grand Jury minutes at a hearing conducted pursuant to a prior order of this court (People v Monroe & Welcome, 34 AD2d 831) was prejudicial to defendant. Judgment affirmed. We have received and reviewed the Grand Jury minutes and defendant’s supplemental brief. We find no support for his assertion of prejudice. In light of the absence of any material inconsistency between the Grand Jury minutes and the witnesses’ testimony at the Wade [United States v Wade, 388 US 218] hearing, we conclude that prejudicial error was not committed. Rabin, Acting P. J., Hopkins, Martuscello, Christ and Shapiro, JJ., concur.